16-3559
     Zheng v. Whitaker
                                                                                   BIA
                                                                               Lamb, IJ
                                                                           A088 372 034

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 1st day of February, two thousand nineteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            DENNIS JACOBS,
 9            PIERRE N. LEVAL,
10                 Circuit Judges.
11   _____________________________________
12
13   LISHUANG ZHENG,
14            Petitioner,
15
16                       v.                                      16-3559
17                                                               NAC
18
19   MATTHEW G. WHITAKER, ACTING
20   UNITED STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Mike P. Gao, Flushing, NY.
25
26   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
27                                       Attorney General; Keith I.
28                                       McManus, Assistant Director; John
29                                       B. Holt, Trial Attorney, Office of
30                                       Immigration Litigation, United

      06152016-10
1                                      States Department of Justice,
2                                      Washington, DC.
3
4            UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

8            Petitioner Lishuang Zheng, a native and citizen of the

9    People’s Republic of China, seeks review of a September 29,

10   2016, BIA decision that affirmed the May 22, 2015, decision

11   of an Immigration Judge (“IJ”) denying asylum, withholding of

12   removal, and relief under the Convention Against Torture

13   (“CAT”).       In re Lishuang Zheng, No. A088 372 034 (B.I.A.

14   Sept. 29, 2016), aff’g No. A088 372 034 (Immig. Ct. N.Y. City

15   May 22, 2015).         We assume the parties’ familiarity with the

16   underlying facts and procedural history in this case.

17           Under these circumstances, we have reviewed both the IJ’s

18   and     the   BIA’s    opinions   “for   the   sake   of   completeness.”

19   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

20   Cir. 2006).       The applicable standards of review are well

21   established.          See Jian Hui Shao v. Mukasey, 546 F.3d 138,

22   157-58 (2d Cir. 2008).

23           Zheng applied for asylum, withholding of removal, and

24   CAT relief, asserting that she suffered past persecution when


                                          2
     07102018-8
1    family planning officials threatened to arrest her in order

2    to compel her to use an intrauterine device (“IUD”) and that

3    she fears forced sterilization based on the birth of her

4    second child in the United States in violation of China’s

5    population control program.

6            “We   have   emphasized   that   persecution   is   an   extreme

7    concept that does not include every sort of treatment our

8    society regards as offensive.”           Mei Fun Wong v. Holder, 633

9    F.3d 64, 70-75 (2d Cir. 2011).           Being forced to use an IUD

10   is not per se persecution, Xia Fan Huang v. Holder. 591 F.3d

11   124, 129-30 (2d Cir. 2010).          In any event, Zheng submitted

12   to insertion of an IUD at her mother-in-law’s request, and

13   not because of being forced to do so.           The BIA did not err

14   in concluding that Zheng failed to show past persecution.

15           We do not consider the agency’s denial of relief based

16   on Zheng’s fear of persecution based on the birth of her

17   second child in the United States because our prior decision

18   evaluating her individualized evidence and concluding that

19   her claim was largely foreclosed by Jian Hui Shao remains the

20   law of the case.       See Johnson v. Holder, 564 F.3d 95, 99 (2d

21   Cir. 2009) (“The law of the case doctrine commands that when

22   a court has ruled on an issue, that decision should generally

23   be adhered to by that court in subsequent stages in the same
                                         3
     07102018-8
1   case         unless   cogent   and    compelling   reasons     militate

2   otherwise.” (internal quotation marks omitted)).

3           For the foregoing reasons, the petition for review is

4   DENIED.        As we have completed our review, the pending motion

5   for a stay of removal in this petition is DISMISSED as moot.

6                                        FOR THE COURT:
7                                        Catherine O’Hagan Wolfe
8                                        Clerk of Court




                                          4
    07102018-8